84 So.3d 1276 (2012)
Kristy Lynn HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-6094.
District Court of Appeal of Florida, First District.
April 19, 2012.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Angela R. Hensel and Donna A. Gerace, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. Flagg v. State, 74 So.3d 138, 140-41 (Fla. 1st DCA 2011).
DAVIS, VAN NORTWICK, and PADOVANO, JJ., concur.